DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 1/8/2021, with respect to the 35 U.S.C. rejections of claim 1 have been fully considered and are persuasive. An explanation of how the amendments and arguments overcome the rejection of 11/13/2020 are provided below. Furthermore, the claims are not being entered because they require a further search for the newly presented limitations.
Applicant argues that none of the cited references of Letts, Bambara and Barber teach the limitation of a plurality of wind-uplift reinforcements interposed between the at least one planar surface of the cover board and the second facer. 
The examiner concedes in that none of the cited references teaches a wind-uplift reinforcement layer and, as such, the rejection of 11/13/2020 is overcome. However, as noted above, the limitation is a newly presented limitation and a further search would be required. Therefore, the claims are not being entered. Additionally, the claims are not being entered due to the claims including a number of new claims, claims 17-20, which does not correspond to a number of cancelled claims, claim 14.
Additionally, on page 6, applicant notes that a terminal disclaimer has been filed in order to overcome the Obviousness Double Patenting rejections. However, the terminal disclaimers have not been received. Therefore, the double patenting rejections are maintained as well.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783